              Case 1:18-cv-01534-AWI-GSA Document 30 Filed 06/29/20 Page 1 of 2



 1

 2

 3

 4
                                  UNITED STATES DISTRICT COURT
 5
                                EASTERN DISTRICT OF CALIFORNIA
 6

 7

 8
          GILBERTO CHAVEZ,                        1:18-cv-01534-AWI-GSA-PC
 9
                                Plaintiff,        FINDINGS AND RECOMMENDATIONS,
                                                  RECOMMENDING THAT THIS CASE BE
10
                     v.                           DISMISSED, WITHOUT PREJUDICE, FOR
                                                  FAILURE TO COMPLY WITH COURT’S
11
          J. DOE #1, et al.,                      ORDER
                                                  (ECF No. 15.)
12
                                Defendants.
                                                  OBJECTIONS, IF ANY, DUE IN FOURTEEN
13
                                                  (14) DAYS
14

15   I.        BACKGROUND

16             Gilberto Chavez (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

17   with this civil rights action pursuant to 42 U.S.C. § 1983. On October 16, 2018, Plaintiff filed

18   the Complaint commencing this action at the United States District Court for the Central District

19   of California. (ECF No. 1.) On October 31, 2018, the case was transferred to this court. (ECF

20   No. 4.)

21             On January 23, 2020, the court screened the Complaint and issued an order requiring

22   Plaintiff to either file an amended complaint, or notify the court of his willingness to proceed

23   only against defendant Celina Salinas for deliberate indifference in violation of the Eighth

24   Amendment. (ECF No. 15.) On February 3, 2020, Plaintiff filed the First Amended Complaint.

25   (ECF No. 16.)

26             On February 5, 2020, Plaintiff lodged another amended complaint. (ECF No. 18.) On

27   February 7, 2020, the lodged amended complaint was stricken from the record as improperly

28   filed in Spanish. (ECF No. 22.) On February 19, 2020, Plaintiff lodged another amended

                                                       1
            Case 1:18-cv-01534-AWI-GSA Document 30 Filed 06/29/20 Page 2 of 2



 1   complaint which the court construed as a motion for leave to amend. (ECF No. 24.) On February
 2   21, 2020, the court granted Plaintiff leave to amend and the Second Amended Complaint was
 3   filed as of February 20, 2020. (ECF Nos. 25, 26.)
 4          On April 15, 2020, the court issued an order requiring Plaintiff to either file a Third
 5   Amended Complaint, or notify the court that he willing to proceed only with the Eighth
 6   Amendment deliberate indifference claim against defendant Celina Salinas found cognizable by
 7   the court, within thirty days. (ECF No. 27.) Plaintiff requested and was granted a thirty-day
 8   extension of time to comply with the court’s order. (ECF Nos. 28, 29.)
 9          The thirty-day deadline has now expired and Plaintiff has not filed a Third Amended
10   Complaint or otherwise responded to the court’s order.
11          Accordingly, IT IS HEREBY RECOMMENDED that:
12          1.      Pursuant to 28 U.S.C. § 1915A and 28 U.S.C. § 1915(e), this case be
13                  DISMISSED, without prejudice, based on Plaintiff’s failure to comply with the
14                  court’s order issued on April 15, 2020; and
15          2.      The Clerk be directed to close this case.
16          These findings and recommendations are submitted to the United States District Judge
17   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
18   (14) days from the date of service of these findings and recommendations, Plaintiff may file
19   written objections with the court.     Such a document should be captioned “Objections to
20   Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that failure to file
21   objections within the specified time may result in the waiver of rights on appeal. Wilkerson v.
22   Wheeler, 772 F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394
23   (9th Cir. 1991)).
24
     IT IS SO ORDERED.
25

26      Dated:     June 27, 2020                            /s/ Gary S. Austin
                                                      UNITED STATES MAGISTRATE JUDGE
27

28

                                                     2
